ORDER

On January 10, 1996, this court suspended petitioner William L. Thomas from the practice of law for a period of 6 months. Petitioner has filed a petition for reinstatement and a Panel of the Lawyers Professional Responsibility Board held a hearing on the petition pursuant to Rule 18, Rules on Lawyers Professional Responsibility. At the conclusion of the hearing, the Panel found that petitioner has complied with the conditions for reinstatement and concluded that petitioner has undergone the moral change necessary to ensure that he has the character and fitness to once again practice law and recommends that petitioner be reinstated to the practice of law subject to 2 years’ unsupervised probation.
This Court, having considered all of the facts and circumstances surrounding this matter, the petition for reinstatement and the Panel recommendation,
IT IS HEREBY ORDERED that petitioner William L. Thomas is reinstated to the practice of law and is placed on unsupervised probation for a period of 2 years.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice